I dissent. If it be true, as seems to be conceded, that Wiseman had no cause of action *Page 379 
against the defendants, it must follow that the controversy between the plaintiff and the defendants would necessarily be determined completely by the judgment that would have been rendered. Kass had no interest, either legal or equitable, in the controversy between those parties. The defendants had a right to have that controversy ended by a decision on its merits, without the intervention of a new plaintiff who had no interest in the pending claim of the plaintiff against the defendants.
If Wiseman had any right of action against Kass, it was a right of action at law for money due on a contract of employment. He had no lien of any kind on the indebtedness of the defendants to Kass. From every point of view, the decision of the trial court is clearly against law.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 31, 1930, and a petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on May 5, 1930.